The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 06/16/2021.
4.	Claims 1-7 are currently pending.
5.	Claims 1-4 have been amended.
6.	Claims 5-7 have been added.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al (US 2017/0076956) in view of O’Donnell et al (US 2004/0002221).
Regarding claim 1:
	Hirayama teaches a capacitively coupled plasma processing apparatus (plasma processing apparatus) [fig 1 & 0046] comprising: a gas supply section (showerhead, 16) [fig 1 & 0051]; a first radio frequency power supply (first high-frequency power source, 10a) for plasma generation (for generating plasma) [fig 1 & 0048]; a second radio frequency power supply (second high-frequency power source, 10b) for drawing ions (intended for ion attraction) [fig 1 & 0048]; an electrode (substrate, 2a) coupled to the second radio frequency power supply (second high-frequency power source, 10b) [fig 1 & 0048]; and a member (exposed structures of chamber) serving as an anode paired with the electrode (substrate, 2a) [fig 1 & 0048].
	Hirayama does not specifically disclose a multilayered film structure includes a plurality of films (coatings), each being made of a material having a relative permittivity different from each other and is formed on a surface of the member. 
	O’Donnell teaches a multilayered film structure (80/90/100) includes a plurality of films (coatings), each being made of a material having a relative permittivity different from each other (intermediate coatings may have different compositions from each other and Y2O3) and is formed on a surface of the member (substrate, 70) [fig 5 & 0062, 0067]. 
	Hirayama and O’Donnell are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one of ordinary skill in the art 
Regarding the limitation “each being made of a material having a relative permittivity different from each other”, it is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see instant fig 3). In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [MPEP 2112.01].
Regarding claims 2-3:
	Modified Hirayama teaches the multilayered film structure (80/90/100) includes a first film (100 - yttria-containing coating) and a second film (80/90 - Al2O3) having a lower relative permittivity than the first film (Al2O3 vs Y2O3, respectively) [O’Donnell - fig 5 & 0062, 0065, 0067]; and the second film (80/90) is disposed between the first film (100) and the surface of the member (70) [O’Donnell - fig 5 & 0062]. 
Regarding the limitation “a second film having a lower relative permittivity than the first film”, it is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see instant fig 3). In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [MPEP 2112.01].
Regarding claim 4:
	Modified Harayama teaches the member (70) is an inner wall of a chamber, a deposition shield, a baffle plate, or a shutter (exposed internal surfaces of reactor components, such as the gas distribution plate 22, the chamber liner 30, the electrostatic chuck 34, and the focus ring 14) [O’Donnell - fig 4-5 & 0057].
Regarding claim 7:
	Harayama teaches the member (exposed structures of chamber) includes a first member (78) and a second member (chamber wall) each serving as an anode paired with the electrode (2a) [fig 1 & 0048].
	Harayama does not specifically teach a first multilayered film structure is formed on a surface of the first member, a second multilayered film structure is formed on a surface of the second member, the first multilayered film structure includes a first film and a second film disposed between the first film and a surface of the first member, the second multilayered film structure includes the first film and a third film disposed between the first film and a surface of the second member, the first film has a higher relative permittivity than the second film and the third film, and the second film is different from the third film.
	O’Donnell teaches a first multilayered film structure (80/90/100 on liner) is formed on a surface of the first member (liner), a second multilayered film structure (80/90/100 on wall) is formed on a surface of the second member (wall), the first multilayered film structure (80/90/100 on liner) includes a first film (100) and a second film (90) disposed 
	Hirayama and O’Donnell are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the surface of the first member and second member of Hirayama to include a multilayered film formed thereon, as in O’Donnell, to provide wear resistance with respect to physical and chemical attack by plasmas [O’Donnell – 0023].
Regarding the limitation “the first film has a higher relative permittivity than the second film and the third film”, it is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see instant fig 3). In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [MPEP 2112.01].
9.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al (US 2017/0076956) in view of O’Donnell et al (US 2004/0002221) as applied to claims 1-4 and 7 above, and further in view of Sato et al (US 5,861,601).
The limitations of claims 1-4 and 7 have been set forth above.
Regarding claims 5-6:
	Modified Hirayama does not specifically disclose the second film is a mullite film.
	Sato teaches a mullite film (protective film, 31 formed of mullite) [col 4, lines 13-36].
Modified Hirayama and Sato are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second film of modified Hirayama with the material of Sato since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].

Response to Arguments
10.	Applicant's arguments, see Remarks, filed 06/16/2021, with respect to the rejection of claim(s) 1-4 under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that O’Donnell is an ICP apparatus. Liner 30 depicted in fig 4 of O’Donnell is not a chamber wall. Therefore, liner 30 is not an anode member.
In response, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Harayama clearly teaches various members such as an inner wall of a chamber, a deposition shield, and a baffle plate being anode members [fig 1 & 0048]. It is noted 
Applicant argues that the multilayer film of O’Donnell increases the mechanical strength and is not intended to adjust the capacitance. Therefore, it would not be obvious to combine O’Donnell with Hirayama.
In response, it is noted that there are many reasons why something may be obvious. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sommers et al (US 2010/0055298), Simpson et al (US 2017/0140902), Mitsuhashi et al (US 8,877,002), and Sato et al (US 9,988,702) teach a multilayered film structure [fig 2, 1B, 2, and 1, respectively].
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718